Name: 88/89/EEC: Council Decision of 22 February 1988 concerning the conclusion of a supplementary protocol to the Agreement establishing an Association between the European Economic Community and Turkey
 Type: Decision
 Subject Matter: international affairs;  trade;  plant product;  international trade;  Europe
 Date Published: 1988-02-27

 27.2.1988 EN Official Journal of the European Communities L 53/90 COUNCIL DECISION of 22 February 1988 concerning the conclusion of a supplementary protocol to the Agreement establishing an Association between the European Economic Community and Turkey (88/89/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and Turkey (2) signed in Ankara on 12 September 1963, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Supplementary Protocol to the Agreement establishing an Association between the European Economic Community and Turkey is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 4 of the Protocol (3). Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 22 February 1988. For the Council The President H.-D. GENSCHER (1) Opinion delivered on 20 January 1988 (not yet published in the Official Journal). (2) OJ No 217, 29. 12. 1964, p. 3687/64. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.